Citation Nr: 1715704	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  09-12 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to July 20, 2010, and 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1965 to December 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran appeared at the RO and testified at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2013; a transcript of the hearing is of record.

The Board previously remanded this matter in May 2013 and January 2016 for further evidentiary development.  The case has now returned to the Board for additional appellate action.


FINDINGS OF FACT

1.  For the period prior to July 20, 2010, the Veteran's PTSD most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2.  For the period after July 20, 2010, the Veteran's PTSD most nearly approximates occupational and social impairment with reduced reliability and productivity.






CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD prior to July 20, 2010 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a rating in excess of 50 percent for PTSD from July 20, 2010 are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is reviewed when determining disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


PTSD Prior to July 20, 2010

Service connection for PTSD was granted in the August 2008 rating decision on appeal.  The RO assigned an initial 30 percent evaluation effective December 10, 2007.  In a March 2016 rating decision, the RO assigned an increased 50 percent evaluation effective July 20, 2010.  The Veteran's PTSD is therefore rated as 30 percent disabling prior to July 20, 2010 and 50 percent disabling thereafter.  The Veteran contends that a higher rating is warranted throughout the claims period, as he manifests symptoms which more closely approximate a rating of 70 percent including:  obsessional rituals; near continuous panic or depression; difficulty in adapting to stressful situations; and night terrors and difficulty sleeping. 

The Veteran's PTSD is currently evaluated under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 30 percent rating is warranted when the mental disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms.  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

After review of the evidence, the Board finds that the current initial rating of 30 percent prior to July 20, 2010, and a rating of 50 percent after that date are proper for the Veteran's PTSD, as the Veteran's did not manifest symptoms that most nearly approximate a higher evaluation for the respective timeframes.

The Veteran's VA treatment records show that he manifests a variety of symptoms commonly associated with PTSD, such as hypervigilance, intrusive thoughts, flashbacks, nightmares, irritability, and isolation.  The Veteran also manifests many of the symptoms specifically associated with the currently assigned 30 percent rating.  VA treatment records concerning the period before July 20, 2010 consistently document a depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  Although the Veteran consistently reported these symptoms, such as during a March 2009 VA counseling session when he stated that he protects the borders of his property at all times, in a September 2009 VA counseling session, the counselor stated that the Veteran was "stable and at baseline with his PTSD."

The Veteran was also provided a VA contract examination in June 2008 and was specifically found to meet the criteria for a 30 percent evaluation.  The June 2008 VA contract examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 70, indicative of some mild symptoms or some difficutly in social, occupational, or school functioning.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)).  The Board notes that VA regulations currently cite to the DSM-V, which does not utilize GAF scores; however, prior to VA amending the regulations in August 2014 to reflect the latest revisions to the DSM, the DSM-IV was still controlling.  79 Fed. Reg. 45093 (Aug. 4, 2014).  The June 2008 VA contract examiner further noted that the Veteran experienced no major changes in daily activities or social function since he developed his mental condition

For the period before July 20, 2010, the Veteran also manifested occupational impairment consistent with the currently assigned 30 percent rating.  The evidence of record indicates the Veteran was able to maintain stable, consistent employment during the relevant period, despite his service-connected psychiatric disorder.  Prior to July 20, 2010, the Veteran was semi-retired and, according to the June 2008 VA contract examination, began working part time as a security guard in 2001 without difficulty.  The Veteran indicated that his PTSD symptoms led him to take the isolated position as a security guard, but there is no further evidence that shows the Veteran's PTSD significantly impaired his occupational performance during the relevant period.  The June 2008 examiner noted that the Veteran had good relationships with his supervisor and co-workers.  The record indicates that the Veteran maintained employment in that position up to and beyond July 20, 2010.  The Veteran also worked as a volunteer firefighter, and in July 2010 had nearly 30 years of service.

The Veteran has also manifested social impairment consistent with the currently assigned 30 percent initial evaluation.  The Veteran's treatment records indicate that he has generally good and supportive family relations.  For example, he specifically stated at the June 2008 VA contract examination that his relationship with his wife was "very good," and that he helped raise four children of his wife's sister-in-law, with whom he gets along very well.  The Veteran also indicated that he took family trips during the course of his treatment (i.e., a week in Hawaii with his wife in 2009 and to the "Ocean for Memorial Day Weekend" with his family in 2008).  The Board notes that the Veteran also expressed difficulty concerning his relationship with his sister and the mother of his grandson, but there is no indication that these difficulties are related to the Veteran's service-connected psychiatric disorder.  Additionally, although the Veteran indicated that he avoided crowds and tended to isolate himself, he did note in the June 2008 examination that he had a few friends, and statements by long-time friends received by VA in April 2008 showed that he visited with them with some regularity.

Overall, the Board finds that the Veteran's symptoms before July 20, 2010 were of a similar severity, frequency, and duration as those contemplated by the currently assigned 30 percent rating.  Although he clearly experienced symptoms of PTSD that resulted in anxiety, depression, and sleep impairment, the Veteran generally functioned well in his activities of daily living, maintained employment, and had a stable and supportive relationship with his family.  A higher initial rating for the period prior to July 20, 2010 is therefore not warranted.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).


PTSD After July 20, 2010

The Board finds that after July 20, 2010, the Veteran's PTSD symptoms most nearly approximate those contemplated by the currently assigned 50 percent rating.  While there was some variation among the Veteran's reported symptoms after his July 20, 2010 VA examination, as reflected in the GAF scores assigned by VA and VA contract psychiatric examiners, the description of the Veteran's symptoms listed in his VA treatment records for that time indicate a disorder that is moderate in severity.

The Veteran's GAF scores after July 20, 2010 range between 55 and 70, and cover a broad array of impairment, indicating symptoms that are mild to moderate in severity or mild to moderate difficulty in social, occupational, or school funcationing.  See DSM-IV.  The Board notes that the Veteran's treatment records also occasionally show a GAF score of 42, first referenced as a "reported GAF 42" in a February 2012 VA counseling session and then as a "GAF provided at 42" in a March 2012 VA counseling session.  The March 2012 counselor noted that the GAF score was based upon a self-reported assessment and not sufficient alone to use for diagnostic purposes.  Accordingly, the Board does not find that score to be probative and not indicative of the Veteran's actual psychiatric impairment.  The Board also notes that, while informative, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126 (a).

The RO noted in the March 2016 rating decision, concerning its increase of the Veteran's PTSD disability rating to 50 percent, that at the July 20, 2010 VA examination, the Veteran reported depressed moods, anxiety, not wanting people to stand behind him, mild memory problems, feeling sad, decreased concentration, decreased motivation, and losing interest in his usual activities.  The evidence indicates that the Veteran's PTSD worsened in comparison to the period prior to July 20, 2010, but it does not indicate that the Veteran's PTSD symptoms have increased in severity to a degree which would warrant a rating in excess of 50 percent.

With regard to social and occupational function, in this case, the Veteran and his wife have remained married for over 45 years, and, as noted in the March 2016 VA examination, care for their young grandchild and great-grandchild, with the Veteran actively taking part in the parental activities (e.g., feeding, clothing, putting them to bed).  The Veteran testified in March 2013 that he was a loner and did not maintain past friendships; however, at the March 2016 VA examination, the Veteran estimated that he had around 10 friends, and had numerous hobbies including hunting, fishing, working on cars, and caring for farm animals.  Although it does not appear that the Veteran is currently employed, the March 2016 VA examination also notes that the Veteran enjoys volunteering (delivering food to needy people), attends church regularly, and is independent with his activities of daily living.  The Veteran maintains strong family ties, participates in some recreational activities, and is active in the community.  Therefore, his psychiatric symptoms do not result in occupational and social impairment of the type contemplated by an increased 70 percent rating.

The record also does not indicate that the Veteran experiences any of the specific symptoms contemplated under the general rating formula for an increased rating.   He does not manifest suicidal or homicidal ideations.  The Veteran's treatment records also frequently note that he is cleanly and appropriately dressed and does not neglect his personal hygiene.  Further, the record indicates that the Veteran discontinued regular psychiatric treatment in May 2014, reporting during a May 2014 VA psychiatric care examination that he was managing his symptoms with medication, and that his mood was stable and he did not have symptoms of depression.

The Veteran's PTSD symptoms are also not of the severity contemplated by an increased rating.  The Veteran indicated that his anger outbursts cause difficulty establishing and maintaining relationships, and that his anger causes him to isolate from others and stay home in order to manage his mood.  According to the Veteran's and his wife's testimony, these outburst do not rise to the level of physical violence against others.  The Veteran also indicated that he experiences panic attacks about twice a month.  Although the Veteran has asserted symptoms that fall under the criteria for a 70 percent rating (i.e., his obsessional ritual of having his back against and being on high alert; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; and difficulty in adapting to stressful circumstances), the record indicates that the Veteran is managing his anxiety and depression to a degree that has allowed him to discontinue regular psychological treatment, and that he is capable of functioning independently.  Additionally, the Board notes that although the Veteran reported in a February 2013 VA psychiatric care visit that he hears people talking that are not there, and that the symptom was "not new," there is no other documentation in the Veteran's treatment records that addresses the presence of such a symptom.  Ultimately, the frequency and severity of the symptoms manifested by the Veteran more nearly approximate those contemplated by a 50 percent evaluation under the general rating formula for the period after July 20, 2010.

The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  A 100 percent evaluation under 38 C.F.R. § 4.130 requires total occupational and social impairment.  As discussed above, the Veteran manifests some social and occupational impairment, but has strong family relationship, participates in his community, and does not manifest deficiency in thought processes or judgement.  Accordingly, the Board finds that at no time during the period on appeal is a rating in excess of 50 percent warranted.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a higher scheduler rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional ratings cases an extraschedular evaluation may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's PTSD.  The Veteran's PTSD manifests symptoms including depression, anxiety, some compulsive behaviors, and mild to moderate occupational and social impairment.  These manifestations are all contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disabilities. 

The Board must also consider whether the Veteran's service-connected PTSD, tinnitus, and bilateral hearing loss together render the schedular criteria inadequate given their "collective impact."  In a recent decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) determined that extra-schedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  The Federal Circuit's holding is meant to account for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities is nonetheless inadequately represented.  Id.  

In the current case, there is no competent and credible lay or medical evidence indicating the Veteran's service-connected disabilities have any collective impact making the schedular criteria inadequate for evaluating the service-connected PTSD.  The Veteran is service-connected for multiple disabilities, both physical and mental, affecting different bodily systems.  While the Veteran certainly experiences impairment due to these disabilities within his everyday life, he does not manifest any impairment that indicates his disabilities are not adequately evaluated and considered by the schedular criteria.  As such, there is no basis for referring this case for extra-schedular consideration.

Finally, entitlement to a total disability based on individual unemployability (TDIU) is an additional element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not claimed that his PTSD renders him unable to obtain or maintain substantially gainful employment, and the record does not reasonably raise the existence of the issue.  Accordingly, further analysis regarding entitlement to a TDIU is not necessary in the instant matter. 


Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also complied with the May 2013 and January 2016 remand orders of the Board.  In response to the Board's remands, the Veteran was provided a VA examination in March 2016 to determine the severity of his service-connected PTSD.  In the January 2016 remand, the Board ordered that efforts should be made to obtain records from any VA and/or private healthcare providers identified by the Veteran.  The Board obtained the Veteran's VA medical records from the Seattle VA Medical Center and South Sound VA Clinic (Puget Sound), as well as copies of the his service treatment records, and added all of documents to the Veteran's claims file prior to the March 2016 examination.
Lastly, in a December 2010 VA counseling session, the Veteran indicated he was in receipt of benefits from the Social Security Administration (SSA).  In many circumstances, VA has a duty to obtain the records pertaining to the SSA's decision to award a veteran disability benefits.  However, in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.

In this case, the Veteran has not asserted, nor is the Board able to perceive any specific reason why, the outstanding SSA records might be relevant to the resolution of the issues currently before the Board.  There has been no claim or indication that the Veteran's SSA benefits are related to his service-connected PTSD, or that any evaluation for SSA benefits would detail a manifestation of symptoms not present in the Veteran's extensive psychological treatment records, which chronicle the Veteran's PTSD symptoms throughout the duration of the period currently on appeal.  Therefore, the Board declines to remand the issue for the sole purpose of obtaining outstanding SSA records on the basis that such records do not have a reasonable possibility of helping substantiate the Veteran's claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.








ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD prior to July 20, 2010 is denied.

Entitlement to a rating in excess of 50 percent for PTSD from July 20, 2010 is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


